Citation Nr: 0127679	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of a pension overpayment 
in the amount of $99,198.00. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Committee on 
Waivers and Compromises of the Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On appeal, the veteran has filed to reopen a claim seeking 
entitlement to service connection for bilateral hearing loss.  
However, that issue is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for further development. 


REMAND

The veteran requested a BVA hearing at a local VA office on 
his VA Form 9, received by the RO on August 1, 2001.  To 
date, however, the veteran has not been afforded a hearing.  
As an appellant is entitled to a hearing if one is requested, 
further development is warranted.  38 C.F.R. § 20.700 (2001).

Therefore, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

